Salinger, J.
(dissenting). Upon testimony disclosed by the opinion, and upon an examination of the record, I reach the conclusion that both mental capacity and undue influence were jury questions. The decision by the majority is another instance of making an exception in the law governing review on the law side. I know of no reason why review of mental capacity to make a will, and whether it was made without undue influence, should be treated as a *471chancery appeal. My reasons for this -dissent are more fully expressed in one addressed to the case of In re Bresler’s Estate, 188 Iowa 458.